Citation Nr: 0014879	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-04 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to increased special monthly compensation at 
the aid and attendance rate.

2.  Eligibility for an automobile and adaptive equipment.

3.  Eligibility for specially adapted housing or special home 
adaptation grant.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1944 to December 
1945.  The veteran was a prisoner of war (POW) of the German 
government from December 1944 to May 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to increased special 
monthly compensation at the aid and attendance rate; 
eligibility for an automobile and adaptive equipment; 
eligibility for specially adapted housing or special home 
adaptation grant; entitlement to increased special monthly 
compensation based on loss of use of the hands and feet; an 
increased rating for frozen hands and feet with sensory 
neuropathy of the right ulnar and tibial nerves; an increased 
rating for post-operative duodenal ulcer with dumping 
syndrome, hiatal hernia, and history of gastric bezoar; and 
confirmed and continued the rating of 100 percent for 
generalized anxiety disorder with associated post traumatic 
stress disorder.  In October 1996, the veteran was notified 
of this decision and of his procedural and appellate rights.  

In January 1997, a notice of disagreement as to the issues of 
entitlement to increased special monthly compensation at the 
aid and attendance rate; eligibility for an automobile and 
adaptive equipment; eligibility for specially adapted housing 
or special home adaptation grant; and entitlement to 
increased special monthly compensation based on loss of use 
of the hands and feet; was received.  

In a March 1997 rating decision, the prior denials with 
regard to the following issues were confirmed and continued: 
entitlement to increased special monthly compensation at the 
aid and attendance rate; eligibility for an automobile and 
adaptive equipment; eligibility for specially adapted housing 
or special home adaptation grant; and an increased rating for 
frozen hands and feet with sensory neuropathy of the right 
ulnar and tibial nerves.  In March 1997, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  

In a May 1997 rating decision, the prior denials with regard 
to the following issues were confirmed and continued: 
entitlement to increased special monthly compensation at the 
aid and attendance rate; eligibility for an automobile and 
adaptive equipment; eligibility for specially adapted housing 
or special home adaptation grant; and an increased rating for 
frozen hands and feet with sensory neuropathy of the right 
ulnar and tibial nerves.  In July 1997, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  

In January 1999, a statement of the case was issued as to the 
issues of entitlement to increased special monthly 
compensation at the aid and attendance rate; eligibility for 
an automobile and adaptive equipment; and eligibility for 
specially adapted housing or special home adaptation grant.  
The statement of the case did not address the issue of 
entitlement to increased special monthly compensation based 
on loss of use of the hands and feet.  In February 1999, a 
substantive appeal was received as to the issues of 
entitlement to increased special monthly compensation at the 
aid and attendance rate; eligibility for an automobile and 
adaptive equipment; and eligibility for specially adapted 
housing or special home adaptation grant.  

The Board notes that the veteran has not initiated an appeal 
with regard to the issues of an increased rating for frozen 
hands and feet with sensory neuropathy of the right ulnar and 
tibial nerves; and an increased rating for post-operative 
duodenal ulcer with dumping syndrome, hiatal hernia, and 
history of gastric bezoar.


REMAND

At the outset, the Board notes that the veteran filed a 
motion to have his case advanced on the docket.  His motion 
was denied.  The Board recognizes that the veteran is elderly 
and in poor health; however, due to the reasons set forth 
below, the Board regrets that this case must be remanded to 
the RO and cannot be afforded appellate adjudication at this 
time.  

In July 1999, a VA Form 1-646, was received from the 
veteran's representative.  In this correspondence, it was 
asserted that although the veteran had previously failed to 
report for an examination, he should be provided the 
opportunity to report for another examination in order to 
resolve whether or not his current foot disabilities are 
related to his service-connected frostbite rather than his 
nonservice-connected diabetes.  In this regard, there is 
conflicting evidence concerning the etiology of many of the 
foot symptoms.  In September 1999, the veteran's 
representative submitted an informal hearing presentation in 
which the representative again requested that the veteran be 
afforded another VA examination and that his claim be 
remanded by the Board for that purpose.  

Thereafter, additional medical evidence was submitted to the 
RO.  This evidence included the full clinical records from 
the veteran's hospitalization by the VA in January and 
February 1999 (previously, only some of those clinical 
records were of record), a March 1999 evaluation report, and 
an August 1999 medical statement with regard to aid and 
attendance eligibility.  According to 38 C.F.R. § 20.1304(c), 
any pertinent evidence submitted by the veteran which is 
accepted by the Board under the provisions of this section, 
as well as any such evidence referred to the Board by the 
originating agency under § 19.37(b), must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case unless this procedural 
right is waived by the veteran (or his representative) or 
unless the Board determines that the benefit, or benefits, to 
which the evidence relates may be allowed on appeal without 
such referral.  Such waiver must be in writing or, if a 
hearing on appeal is conducted, formally entered on the 
record orally at the time of the hearing.  

In a May 2000 VA memorandum, the Board notified the veteran's 
representative that there was no waiver of initial RO review 
of additional evidence which had been added to the record and 
informed the representative that it should be indicated if a 
waiver of initial RO review was requested.  In response, in 
May 2000, the representative did not request such a waiver.  
In addition, the representative indicated that the RO had not 
complied with VA's duty to assist and referred to a Board 
remand.  

In light of the foregoing, this case must be remanded to the 
RO for the RO to prepare a supplemental statement of the 
case.  Prior to that preparation of the supplemental 
statement of the case, the Board notes that due to the 
repeated requests of the representative, the veteran should 
be afforded a VA examination which should include an opinion 
as to whether it is at least as likely as not that the 
veteran's current foot manifestations are related to his 
service-connected frostbite rather than his nonservice-
connected diabetes.  In making such opinion, it will be 
necessary that the examiner carefully review the opinions in 
this regard, both pro and con, which have been rendered in 
this case.

Finally, as noted in the introductory portion of this 
decision, the veteran has not been furnished a statement of 
the case with regard to the issue of entitlement to increased 
special monthly compensation based on loss of use of the 
hands and feet.  As such, the RO is now required to send the 
veteran a statement of the case as to this issue in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  In this regard, the United States Court of Appeals 
for Veterans (hereinafter, "the Court") has held that where 
a Notice of Disagreement has been submitted, the veteran is 
entitled to a Statement of the Case.  The failure to issue a 
Statement of the Case is a procedural defect requiring a 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (1999) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.  

38 C.F.R. § 3.655 (1999)  Failure to report for Department of 
Veterans Affairs examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(1999).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should ensure that all VA 
medical records of the veteran from the 
VA Medical Center in Richmond Virginia 
and the Richmond Maguire VA Hospital are 
obtained and associated with the claims 
file.  

2.  The veteran should be afforded a VA 
examination, in order to determine the 
current severity of his service-connected 
disabilities and their effect on his 
ability to leave his home and to care for 
his basic needs without assistance.  The 
veteran should be informed of the 
importance of reporting for his scheduled 
examination.  All indicated studies 
should be performed.  

A VA Form 21-2680 (Examination for 
Housebound Status or Need for Regular Aid 
and Attendance) must be completed as 
well.  It is imperative that the claims 
file be provided to the examiner for 
review prior to the examination.  The 
examiner should specifically comment on 
which symptoms involving the feet are 
part and parcel of the service-connected 
frostbite rather than the veteran's 
nonservice-connected diabetes.  He should 
also specifically comment on whether the 
veteran has lost the use of one or both 
of his feet and/or loss of use of one or 
both of his hands, due to service-
connected disability.  The examiner 
should indicate if any loss of use of one 
or more extremities so affects the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  

Prior to making such determinations, the 
examiner should carefully review the 
claims folders and the earlier opinions 
offered on these questions.  A complete 
rationale for any opinion expressed must 
be provided.

3.  The RO should send the veteran a 
statement of the case as to the issue of 
entitlement to increased special monthly 
compensation based on loss of use of the 
hands and feet in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30 taking into consideration all of 
the evidence of record.  If the veteran 
perfects his appeal by submitting a 
timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board.

4.  The RO should readjudicate the 
veteran's claim for entitlement to 
increased special monthly compensation at 
the aid and attendance rate; eligibility 
for an automobile and adaptive equipment; 
and eligibility for specially adapted 
housing or special home adaptation grant, 
under all appropriate law and 
regulations, including 38 C.F.R. § 3.655 
(1999).   If the action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence to 
include all of the evidence added to the 
file since the last supplemental 
statement of the case and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




